MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 3, 2016, the cause upon appeal to
revise or reverse your judgment between

Erick Lopez, Appellant

V.

Adam Huron D/B/A Adam's Mexican Food Products, Appellee

No. 04-15-00327-CV and Tr. Ct. No. 2012-CI-18827

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion dated February 3, 2016, the
judgment of the trial court is AFFIRMED. It is ORDERED that appellee,
Adam Huron d/b/a Adam’s Mexican Food Products, recover his costs of this
appeal and the full amount of the trial court’s judgment from appellant Erick
Lopez and from the cash deposit in lieu of supersedeas bond. After all costs
and the full amount of the trial court’s judgment have been paid, the clerk of
the district court is directed to release the balance, if any, of the cash deposit to
Jeremy J. Cook, as attorney for appellant Erick Lopez.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 6, 2016.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-15-00327-CV

                                              Erick Lopez

                                                      v.

                       Adam Huron D/B/A Adam's Mexican Food Products

        (NO. 2012-CI-18827 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $10.00    E-PAID        BRITTANY WEIL
MOTION FEE                         $15.00    E-PAID        JEREMY J COOK
MOTION FEE                         $10.00    E-PAID        JEREMY COOK
MOTION FEE                         $15.00    E-PAID        JEREMY COOK
MOTION FEE                         $10.00    E-PAID        DANA M PELLEGRINE
SUPPLEMENTAL CLERK'S
RECORD                             $28.00    PAID          CURL S GEIS
SUPPLEMENTAL CLERK'S
RECORD                              $28.00   PAID          JEREMY J. COOK
MOTION FEE                          $10.00   E-PAID        BRITTANY WEIL
REPORTER'S RECORD                $5,705.61   PAID
CLERK'S RECORD                      $84.00   PAID          J. COOK
FILING                            $100.00    E-PAID        JEREMY COOK
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID        JEREMY COOK
STATEWIDE EFILING FEE              $20.00    E-PAID        JEREMY COOK
INDIGENT                           $25.00    E-PAID        JEREMY COOK


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 6, 2016.

                                             KEITH E. HOTTLE, CLERK


                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853